Perkins, J.
Information for keeping a nuisance.
It is contended that there is no statute on which the information can rest. Ingersoll v. The State, 11 Ind. R. 464, decides otherwise.
The information charges that “on the first of March, 1857, at, &c., Michael Baugh erected, and continually from thence hitherto, continued, maintained, and kept,” &c.
It is insisted that the Court erred in permitting any evidence of the existence of the nuisance, except on the said first day of March. This is frivolous. The information, *30to the common understanding, plainly enough charges a continuous nuisance. The word “has” may be supplied, if the counsel thinks it will make the pleading more certain.
R. Hill, for the appellant.
Per Curiam.
The judgment is affirmed with costs.